438 F.2d 533
Leona COMEAU, a widow, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 24604.
United States Court of Appeals, Ninth Circuit.
March 15, 1971.

Appeal from the United States District Court for the District of Arizona; William J. Lindberg, Judge.
Thomas E. Johnson (argued), of Bouldin & Johnson, Tucson, Ariz., for appellant.
Thomas N. Crowe, Asst. U. S. Atty. (argued), Richard K. Burke, U. S. Atty., Rubin Salter, Jr., James M. Wilkes, Asst. U. S. Attys., Tucson, Ariz., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Plaintiff Leona Comeau brought this Federal Torts Claim damage action against the United States to recover for injuries she suffered in a fall at the Community Center of Davis Monthan Air Force Base, Tucson, Arizona. She appeals from a District Court judgment entered against her. The only issue presented on this appeal is whether the District Court's findings of fact were clearly erroneous. We do not find them so.


2
Judgment affirmed.